Citation Nr: 0607505	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  99-23 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
leg and knee injury.


REPRESENTATION

Appellant represented by:	Belinda S. Morton, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to March 
1964.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.


FINDING OF FACT

The veteran currently suffers from right knee osteoarthritis 
that is moderate in the medial joint compartment and severe 
in the patellofemoral compartment, which is etiologically 
related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
leg and knee injury have been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
decision below grants service connection for residuals of a 
right leg and knee injury.  As such, there is no need to 
discuss compliance with the duties to notify and assist.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

The veteran's service medical records indicate that the 
veteran was diagnosed with a right knee sprain in March 1962, 
after he slipped and fell while working on the back of a 
truck.  See sick call treatment record.  

Post-service records indicate that the veteran has sought 
treatment for knee pain throughout the years.  An October 
1985 letter from Dr. Anderson indicates that the veteran was 
seen and treated in August and September 1964, and July, 
August, September and November 1965, for aches, stiffness and 
pain in his right leg after an injury in service.  A magnetic 
resonance imaging (MRI) of the right knee in June 1998 
resulted in an impression of (1) complex tear of the 
posterior horn of the medial meniscus with a possible bucket-
handle fragment; (2) severe chondromalacia patella; and (3) 
probable benign fibrosseous lesion in the posterior femoral 
condyle.  The veteran was found to have a medial meniscus 
tear by Dr. Edelman at the Durham VA Medical Center (VAMC) in 
December 1998.  See medical record.  A month later, Dr. 
Edelman wrote that degenerative changes noted on the MRI are 
inconsistent with a recent, acute injury, and although he 
could not link the veteran's condition to a particular old 
injury, the MRI establishes a chronic condition.  Thereafter, 
the veteran was diagnosed with various disabilities, 
including severe degenerative joint disease (DJD) of the 
right knee, right knee pain secondary to medial 
osteoarthritis, and patellar ossification and contour 
irregularity (chronic).  See August 2000 primary care 
physical therapy consultation; August 2002 radiology report; 
June 2003 orthopedic outpatient note.  

The veteran underwent a VA compensation and pension (C&P) 
examination in September 2005.  The veteran walked in with an 
auxiliary crutch and wearing a medial unloader brace on the 
right knee.  Patellofemoral crepitus was noted during the 
exam, as was audible and palpable clicking along the lateral 
joint line during valgus stress test and Lachman's test.  An 
x-ray revealed calcification of the right knee patellar 
tendon, moderate narrowing of the medial joint space, and 
severe patellofemoral arthritis.  After a review of the 
veteran's claims folder, the VA examiner assessed the veteran 
with right knee osteoarthritis that is moderate in the medial 
joint compartment and severe in the patellofemoral 
compartment.  The examiner opined that the right knee pain 
and arthritis is a service connected injury.  

The evidence of record supports the claim for entitlement to 
service connection for residuals of a right leg and knee 
injury.  The veteran complained of knee pain while he was in 
service, which was documented in his service medical records 
with a diagnosis of right knee sprain.  Furthermore, he was 
diagnosed with right knee osteoarthritis during the September 
2005 VA examination.  The VA examiner opined that the 
veteran's right knee pain and arthritis is a service 
connected injury.  Exercising reasonable doubt in favor of 
the veteran, entitlement to service connection for residuals 
of a right leg and knee injury is warranted.  See 38 C.F.R. 
§ 3.102 (2005).  


ORDER

Service connection for residuals of a right leg and knee 
injury is granted.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


